In re Dunn, John; Dunn, George; Dunn, Terry Glen; Dunn, Donna Landry; Oliphant, Carolyn Cupit; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW93 2078; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 367,633.
Granted. Judgment of the court of appeal is vacated. The judgment of the trial court is reinstated, except to provide that the parties may stipulate that the transcribed record may be used in lieu of live testimony.
DENNIS, J., not on panel.